BARKDULL, Judge.
Petitioner, by appropriate certiorari proceedings, seeks review of a final order of The Florida Industrial Commission approving the action of the appeals referee in reversing an unemployment compensation order of a trial examiner.
There is substantial, competent evidence to sustain the finding of fact by the appeals referee, which was upheld by the full Commission, that the individual respondent was wrongfully discharged and so much of the final order which so finds- *521and awards unemployment compensation is hereby affirmed. See: Teague v. Florida Industrial Commission, Fla.App.1958, 104 So.2d 612; Meyer v. Florida Industrial Commission, Fla.App.1959, 117 So.2d 216; Newkirk v. Florida Industrial Commission, Fla.App. 1962, 142 So.2d 750. However, it appears that the petitioner [by appropriate communication to The Florida Industrial Commission] at its earliest opportunity advised the Commission that it was willing to re-employ the individual respondent in her former capacity and at the same rate of pay. There is nothing to indicate that this offer of re-employment was other than a bona fide offer and, therefore, the experience rating account of the petitioner should not be charged for these weeks of unemployment compensation. Therefore, so much of the order as charged the petitioner with the unemployment weeks be and the same is hereby quashed, with directions to the Florida Industrial Commission to eliminate any charge against the petitioner’s records for the unemployment compensation awarded to the individual respondent.
Affirmed in part; quashed in part, with directions.